EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan M. Benns (Reg # 53,983) on 02/02/22.
The application has been amended as follows: 
(Currently Amended) A method comprising:
orally administering a therapeutically effective amount of a nutritional neuroprotective composition, wherein the composition comprises 
reducing tumour necrosis factor (TNF) alpha levels from 172.17 ± 6.35 pg/ml to 112.17 ± 4.07 pg/ml, in a subject in need; and
thereby treating depression or autism in the subject in need thereof;
wherein the agmatine sulphate and the nicotinamide riboside chloride are present in a weight ratio of 1:0.1 to 1:1, along with pharmaceutically acceptable excipients


(Cancelled)

(Cancelled)

(Previously Presented) The method according to claim 1, wherein the agmatine sulphate  is present in a range of 45% to 90% by weight of the total composition.

(Previously Presented) The method according to claim 1, wherein the nicotinamide riboside chloride is present in a range of 10% to 45% by weight of the total composition.

(Previously Presented) The method according to claim 1, wherein the pharmaceutically acceptable excipients are selected from a group consisting of a diluent present in a range of 1 to 30%; a binder present in a range of 0.1 to 30%; a lubricant present in a range of 0.1 to 5.0 %; a glidant present in a range of 0.1 to 5.0%; an additive present in a range of 1 to 10%; a surfactant present in a range of 0.1 to 5.0%; and a stabilizer present in a range of 0.1 to 5.0%, by weight of the total composition.

7-12. (Cancelled)

(New) The method according to claim 1, wherein orally administering the composition comprises orally administering a unit dose of about 25-1000 mg of the composition. 

(New) The method according to claim 1, further comprising reducing interleukin-6 levels from 121.83 ± 1.65 pg/ml to 69.56 ± 2.24 pg/ml, in the subject in need.

(New) The method according to claim 1, further comprising reducing lactate dehydrogenase levels from 301.60 ± 2.58 U/L to 237.8 ± 2.04 U/L in males and from 291.60 ± 3.78 U/L to 248.8 ± 3.65 U/L in females, in the subject in need.





Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments have overcome the claims rejections of the office action mailed 11/15/21.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1, 4-6, 13-15 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of Applicant’s claimed invention is different from the method of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. Specifically, Applicant’s claimed invention is drawn to a method comprising: orally administering a therapeutically effective amount of a nutritional neuroprotective composition, wherein the composition comprises an exogenous synergistic blend of agmatine sulphate and nicotinamide riboside chloride; reducing tumour necrosis factor (TNF) alpha levels from 172.17 ± 6.35 pg/ml to 112.17 ± 4.07 pg/ml, in a subject in need; and thereby treating depression or autism in the subject in need thereof; wherein the agmatine sulphate and the nicotinamide riboside chloride are present in a weight ratio of 1:0.1 to 1:1, along with pharmaceutically acceptable excipients. This claimed method is not taught, not suggested nor is obvious over the prior art. For example, as pointed out by Applicant nowhere does Laube (the closest prior art) teach or suggest a method for oral administration of a neuroprotective composition comprising a synergistic blend of agmatine sulphate and nicotinamide riboside chloride, wherein the composition reduces tumour necrosis factor (TNF) alpha levels from 172.17 ± 6.35 pg/ml to 112.17 ± 4.07 pg/ml (see Table 2). Similarly, 

Also, it should be noted that Applicant’s method efficiently enhances mitochondrial ATP production and reduces the elevated levels of the inflammatory cytokines such as tumor necrosis factor TNF alpha, interferon-.alpha., IL1.alpha., Interleukin-6, IL8, IL12, and lactate dehydrogenase in the blood mononuclear cells, serum, plasma, and cerebrospinal fluid of autistic subjects. Furthermore, it is well known that cytokines have been implicated in the pathology of depression. As example, Kappelmann et al. (Molecular Psychiatry (2018) 23, 335–343) disclose that inflammatory cytokines (e.g.; TNF alpha) may have a key role in the pathogenesis of depression and that anti-cytokine drugs may be effective for some patients with depression, particularly treatment-resistant cases characterized by increased inflammation.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at applicant’s claimed method.  Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623